NOTE: This order is 110nprecedential.
United States Court of Appeals
for the FederaI Circuit
FAST MEMORY ERASE, LLC,
Plain,tiff-Appellee, -
V.
INTEL CORPORATION,
NUMONYX B.V., AND NUMONYX, INC.,
Defen,dants-Appellants,
AND
SONY ERICSSON MOBILE COMMUNICATIONS
AB, SONY ERICSSON MOBILE
COMMUNICATIONS (USA), INC., APPLE INC.,
AND MOTOROLA, INC.,
Defendants.
2011-1283
Appea1 from the Uni1;ed States District C0urt for the
N0rthern District of Texas in case n0. 10-CV-0481, Judge
Ba1'ba1'a M.G. Lynn.
ON MOTION
ORDER

FAST MEMORY V. INTEL CORP
2
Upon consideration of the motion to withdraw
Theresa M. DaWson as counsel of record for Fast Memory
Erase, LLC,
lT IS ORDERED THAT2
The motion is granted
AUG 1 1 2011
Date
cci Jeffrey R. Braga1one, ESq.
Theresa M. Dawson, Esq.
Chris R. OttenWe11er, Esq.
s21
FOR THE COURT
/s/ J an Horba1y
J an Horba1y
CIerk
FiLED
u.s. c0uaT or APPEALs FOR
THE FEnEnAL c1Rcun
ms 11 2011
JAN HoRBALv
cum